Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Regarding Applicant’s argument related to claim 1 that Penack does not discloses “a detector attached to a vehicle inner side of an outer panel” (Page 7 of Arguments), the examiner respectfully disagrees. While Penack does teach of inner and outer panel and the sensor being attached to the inner panel, it is still consistent with a detector being attached on the inner side of the outer panel. The inner side is considered to be anything inside of the vehicle and located on the opposite side of the outer panel. This is done so the antenna itself is protected from deterioration of outside factors such as rain and snow and is very known in the art. 
	Regarding Applicant’s arguments related to claims 8 and 9 (Page 8 – 9 of Arguments), Richards reference is used to teach the specific antenna assembly. Utilizing the antenna of Richards and using this antenna to be installed in locations specified by Penack. Then Kim is teaching of motors attached to said antenna which is installed not in main vehicle body but instead the mirror. Thus, the combination is teaching the antenna of Penack, body of Richards, and the motor installed on the antenna installed in the mirror of Kim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4,6 -15,17,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Penack(US 20170217499) in view of Richards(US 6195047) in further view of Shinkawa(US 4829317).
Regarding claim 1, Penack teaches:
the vicinity information detection sensor that includes a detector attached to a vehicle inner side of an outer panel of a vehicle body (an inner panel and an outer panel, the inner panel having a sensor installation location in accordance with the first embodiment(0012))
configured to radiate electromagnetic waves functioning as radar waves that detect vicinity information of a vehicle (More specifically, the present invention relates to a vehicle body structure having an inner panel and an outer panel(0002)… a pulse detection sensor(0006))
Penack fails to teach:
vibration absorbing member between the outer panel and the sensor
a motor provided in the detector and configured to change a radiation direction of the electromagnetic waves
However, Richard teaches a motor provided in the detector and configured to change a radiation direction of the electromagnetic waves (FIGS. 2A and 2B provide a plan view and a cross sectional schematic view of a portion of antenna 10 with a small portion of the array elements 14 thereon. Each array element 14 includes a microStrip patch 20 with integrated microelectromechanical Switches (Col 4, Par2)).
	Penack and Richards are considered analogous since they are both in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa and Kim in order to have a better system in microelectromechanical switches act as a motor and change the radiation direction of the radar sensor.
Penack and Richards teach the limitations set forth above but fail to teach vibration absorbing member between the outer panel and the sensor

However, Shinkawa teaches vibration absorbing member between the outer panel and the sensor (The coupling mechanism includes first and second vibration absorbers and a coupling member(P 2, lines 16 - 17)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in which the radar elements are protected from the motor vibration via a vibration absorbing member that reduces the noise the sensors pick up.
Regarding claim 7, Penack teaches:
an outer panel; and a sensor attached to an inner side of the outer panel ((an inner panel and an outer panel, the inner panel having a sensor installation location in accordance with the first embodiment(0012))
wherein the sensor is configured to radiate electromagnetic waves functioning as radar waves to detect vicinity information (More specifically, the present invention relates to a vehicle body structure having an inner panel and an outer panel(0002)… a pulse detection sensor(0006))
Penack fails to teach: 
the sensor comprises a motor configured to change a radiation direction of the electromagnetic waves
vibration absorbing member between the outer panel and the sensor
However, Richard teaches a motor provided in the detector and configured to change a radiation direction of the electromagnetic waves (FIGS. 2A and 2B provide a plan view and a cross sectional schematic view of a portion of antenna 10 with a small portion of the array elements 14 thereon. Each array element 14 includes a microStrip patch 20 with integrated microelectromechanical Switches (Col 4, Par2)).
Penack and Richards are considered analogous since they are both in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa and Kim in order to have a better system in microelectromechanical switches act as a motor and change the radiation direction of the radar sensor.
Penack and Richards teach the limitations set forth above but fail to teach:
vibration absorbing member between the outer panel and the sensor
(The coupling mechanism includes first and second vibration absorbers and a coupling member(P 2, lines 16 - 17)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in which the radar elements are protected from the motor vibration via a vibration absorbing member that reduces the noise the sensors pick up.
Regarding claim 18, Penack teaches:
an outer panel; and a sensor attached to an inner side of the outer panel ((an inner panel and an outer panel, the inner panel having a sensor installation location in accordance with the first embodiment(0012))
wherein the sensor is configured to radiate electromagnetic waves functioning as radar waves to detect vicinity information (More specifically, the present invention relates to a vehicle body structure having an inner panel and an outer panel(0002)… a pulse detection sensor(0006))
Penack fails to teach:
a vibration absorbing member between the outer panel and the sensor wherein the 
the sensor comprises a plurality of motor configured to change a radiation direction of the electromagnetic waves;
However, Richards teaches the sensor comprises a plurality of motor configured to change a radiation direction of the electromagnetic waves; (FIGS. 2A and 2B provide a plan view and a cross 
sectional schematic view of a portion of antenna 10 with a Small portion of the array elements 14 thereon. Each array element 14 includes a microstrip patch 20 with integrated microelectromechanical switches(Col 4, Par2)).
Shinkawa and Richards are considered analogous since they are both in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa and Kim in order to have a better system in microelectromechanical switches act as a motor and change the radiation direction of the radar sensor.
Shinkawa and Richards teach the limitations set forth above but fail to teach:
a vibration absorbing member between the outer panel and the sensor 
However, Shinkawa teaches a vibration absorbing member between the outer panel and the sensor (The coupling mechanism includes first and second vibration absorbers and a coupling member(P 2, lines 16 - 17)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in which the radar elements are protected from the motor vibration via a vibration absorbing member that reduces the noise the sensors pick up.
Regarding claim 2, Penack, Richards, and Shinkawa teach the limitation set forth above. Shinkawa further teaches:
vicinity information detection sensor is attached to the outer panel via a retainer (coupling mechanism (Col 2, Line 16))
the retainer being fixed to the vicinity information detection sensor (coupling mechanism which connects the motor mechanism casing to the antenna housing tube(Col 2, Line 17))
an elastic engaging piece that engages with the outer panel (antenna housing tube is connected with rubber tubes, etc., which are elastic members(Col 1, Par 6))
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in which the sensors are attached via a retainer in order to have a stable connection of the sensor to the car. It is also beneficial to combine in order to have an elastic engaging piece to reduce the vibration in the sensor. 
Regarding claim 3, Shinkawa further teaches vibration absorbing member is placed between the vicinity information detection sensor and the retainer (The coupling mechanism includes first and second vibration absorbers and a coupling member (Col 2, lines 16 - 17)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in order to have an elastic engaging piece to reduce the vibration in the sensor. 

Regarding claim 4, Shinkawa further teaches retainer is fastened to the vicinity information detection sensor with a bolt, via an elastic member (fastened to the outer circumference of the antenna housing by screws (Col 3,lines 41 - 43)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system where the sensor is securely attached with a fastener. 
(Vibration of the motor mechanism… is sufficiently absorbed by the first vibration absorber (Col 4, line 24)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in order to have an elastic engaging piece to reduce the vibration in the sensor. 
Regarding claim 10, Shinkawa further teaches further comprising a bolt configured to attach the sensor to the inner side of the outer panel, wherein a portion of the bolt is between the sensor and the outer panel in a first direction (fastened to the outer circumference of the antenna housing by screws.(P 3,lines 41 - 43)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system where the sensor is securely attached with a fastener. 
Regarding claim 11, Shinkawa further teaches wherein the vibration absorbing member is between the outer panel and the sensor in a second direction perpendicular to the first direction (The first vibration absorber is inserted between an antenna housing tube holding section of the motor mechanism casing and the base of the antenna housing tube(Col 2, Par 3)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in order to have an elastic engaging piece to reduce the vibration in the sensor. 
(a coupling mechanism(Col 2, Par 3)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system where the sensor is attached to the outer panel so it can radiate electromagnetic waves for detection.  
Regarding claim 13, Shinkawa further teaches wherein the retainer comprises an elastic engaging piece configured to engage with the outer panel (antenna housing tube is connected with rubber tubes, etc., which are elastic members(Col 1, Par 6)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in order to have an elastic engaging piece to reduce the vibration in the sensor. 
Regarding claim 14, Shinkawa further teaches wherein the vibration absorbing member is between the sensor and the retainer (The first vibration absorber is inserted between an antenna housing tube holding section of the motor mechanism casing and the base of the antenna housing tube(Col 2, Par 3)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in order to have a vibration absorbing member to reduce the vibration in the sensor. 
Regarding claim 15, Shinkawa further teaches comprising a bolt configured to fasten the sensor to the retainer (Fixing them to each other with fastening means such as screws, etc. (Col 1, Par 2)).

Regarding claim 17, Shinkawa further teaches wherein the vibration absorbing member is configured to dampen vibrations generated by the motor (Since the first vibration absorber is interposed between the antenna housing tube holding section of the motor mechanism casing and the base portion of the antenna housing tube, vibrations from the motor mechanism are absorbed (Col 2, Par4)).
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system in order to have a vibration absorbing member to reduce the vibration in the sensor. 
	Regarding claim 19, Shinkawa in view of Richards in further view of Penack teach the limitations set forth above, regarding a vehicle sensor that I capable of changing radiation direction using motors and is attached in the inner side of the vehicle panel. Richards further teaches wherein a first motor of the plurality of motors has a first rotation axis, and a second motor of the plurality of motors has a second rotation axis different from the first rotation axis (The dots shown as disposed on controller 22 represents at least two pairs of diametrically opposed microelectromechanical switches with the center dot representing a connection of the center of microstrip patch 20 to ground (col 4, Par 2)). 
Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a 
	Regarding claim 20, Shinkawa in view of Richards in further view of Penack teach the limitations set forth above, regarding a vehicle sensor that I capable of changing radiation direction using motors and is attached in the inner side of the vehicle panel. Richards further teaches further comprising a plurality of reflective elements, wherein each of the plurality of motors is configured to control an orientation of a corresponding reflective element of the plurality of reflective elements (FIGS. 2A and 2B provide a plan view and a cross sectional schematic view of a portion of antenna 10 with a small portion of the array elements 14 thereon. Each array element 14 includes a microstrip patch 20 with integrated microelectromechanical switches(Col 4, Par2)).
	Penack, Richards, and Shinkawa are considered analogous since they are all in the field of vehicle radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, and Penack in order to have a better system where the radar antennas can switch directions via the switches in more than one rotation to have more adaptability.
Claims 5 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkawa(US 4829317)in view of Richards(US 6195047) in view of Penack(US 20170217499) in further view of Shunei (US 2008279658)
Regarding claim 5, Shinkawa in view of Richards in view of Penack teach the limitations set forth above, regarding a vehicle sensor that I capable of changing radiation direction using motors and is attached in the inner side of the vehicle panel but fail to teach:
wherein the outer panel is formed of a resin material
the retainer is formed of a resin material having substantially the same coefficient of thermal expansion as the resin material of the outer panel

wherein the outer panel is formed of a resin material (In addition, since the thermal expansion coefficient of the resin material forming the main body(0010))
the retainer is formed of a resin material having substantially the same coefficient of thermal expansion as the resin material of the outer panel (In addition, since the thermal expansion coefficient of the resin material forming the main body and the thermal expansion coefficient of the resin material forming the mounting bracket are substantially equal or equal(0010))
Shinkawa, Richards, Penack, and Shunei are considered analogous since they are all in the vehicle sensing and manufacturing hence it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, Penack, and Shunei in order to have an outer panel made of resin to reduce weight and ease of replacement. It would have also been beneficial to make the mounting bracket and the outer panel out of the same material in order to have the same coefficient of thermal expansion in order to have both expand and contrast at the same rate thus ensuring secure mounting.
Regarding claim 16, Shinkawa in view of Richards in view of Penack teach the limitations set forth above, regarding a vehicle sensor that I capable of changing radiation direction using motors and is attached in the inner side of the vehicle panel but fail to teach the outer panel comprises a first resin material having a first coefficient of thermal expansion, and the retainer comprises a second resin material having the first coefficient of thermal expansion.
However, Shunei teaches: in addition, since the thermal expansion coefficient of the resin material forming the main body and the thermal expansion coefficient of the resin material forming the mounting bracket are substantially equal or equal(0010).
.
Claims 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkawa(US 4829317)in view of Richards(US 6195047) in view of Penack(US 20170217499) in further view of Kim(US 20030112174).
Shinkawa in view of Richards in view of Penack teach the limitations set forth above, regarding a vehicle sensor that I capable of changing radiation direction using motors and is attached in the inner side of the vehicle panel but fail to teach wherein the sensor further comprises a mirror, and the motor is configured to move the mirror to change the radiation direction of the electromagnetic waves.
However, Kim teaches the single-beam radar 20, the stepper motor 30, the mirror angle sensor 51, and the mirror 50 may be assembled as a module (0023).
Shinkawa, Richards, Penack, and Kim, are considered analogous since they are all in the vehicle sensing and manufacturing hence it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, Penack, and Kim to have the sensor which can change its radiation direction be attached to the mirrors in order to have a view of the blind spots. 
Regarding claim 9, Shinkawa in view of Richards in view of Penack teach the limitations set forth above, regarding a vehicle sensor that I capable of changing radiation direction using motors and is attached in the inner side of the vehicle panel but fail to teach wherein the sensor further comprises a 
However, Kim teaches A radar beam projected from the single-beam radar 20 is reflected by the mirror 50(0023).
Shinkawa, Richards, Penack, and Kim, are considered analogous since they are all in the vehicle sensing and manufacturing hence it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Shinkawa, Richards, Penack, and Kim to have the sensor which can change its radiation direction be attached to the mirrors in order to have a view of the blind spots. 










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648